—Order unanimously modified on the law and as modified affirmed with costs to plaintiffs in accordance with the follow*1004ing Memorandum: Supreme Court properly determined the issues concerning title to the disputed shares of stock and we affirm the first two ordering paragraphs of the order appealed from for reasons stated in the decision at Supreme Court (Stander, J.). We modify the order, however, by vacating the third ordering paragraph and by dismissing the first counterclaim of intervenor-defendant. Upon our review of the record, we conclude that intervenor-defendant failed to present proof sufficient to demonstrate the amount of money allegedly advanced to plaintiffs. (Appeals from Order of Supreme Court, Monroe County, Stander, J.—Stock Ownership.) Present— Green, J. P., Pine, Lawton, Callahan and Doerr, JJ.